 



EXHIBIT 10.5

THE GOODYEAR TIRE & RUBBER COMPANY

GRANT AGREEMENT
PERFORMANCE EQUITY PLAN UNIT GRANT

Name
Title

Dear_______________:

     The 1997 Performance Incentive Plan of The Goodyear Tire & Rubber Company
(the “Company”) was adopted effective April 14, 1997 (the “Plan”). A copy of the
Plan is attached. At the December 3, 2001 meeting of the Compensation Committee
of the Board of Directors, you were awarded a Performance Equity Plan Unit Grant
(each Unit equivalent in value to one share of Common Stock of the Company) as
follows:

      Date of Grant   December 3, 2001 Number of Units Granted     Performance
Period   1-1-02 through 12-31-04

     The number of Performance Equity Plan Units specified above (the “Units”)
which you will earn at the end of the three-year Performance Period specified
above (the “Performance Period”) will be determined by and contingent upon the
extent to which Performance Goals are achieved. The number of Units actually
earned may be adjusted between 0 and 150% of the number of Units stated above,
depending on the level of achievement of Performance Goals. Payment of the Units
earned will be made as provided under the General Terms and Conditions. The
Performance Measure, Performance Goals and Distribution Schedule for the
Performance Period for your Performance Equity Plan Unit Grant are described at
Annex A.

The Goodyear Tire & Rubber Company
           December 3, 2001

 

Grant Agreement received and agreed to:

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Grantee   Date

X-10.5-1



--------------------------------------------------------------------------------



 



GRANT AGREEMENT
(Continued)

General Terms and Conditions

     1.     The Performance Equity Plan Unit Grant for the number of Units
specified above is granted to you under, and governed by the terms and
conditions of, the Plan and this Grant Agreement. Your execution and return of
the enclosed copy of this Grant Agreement constitutes your agreement to, and
acceptance of, all terms and conditions of the Plan and this Grant Agreement.
You also agree that you have read and understand the provisions of the Plan,
this Grant Agreement and Annex A.

     2.     All rights conferred upon you under the provisions of this Grant
Agreement are personal to you and, no assignee, transferee or other successor in
interest shall acquire any rights or interests whatsoever under this Grant
Agreement, which is made exclusively for the benefit of you and the Company
except by will or the laws of descent and distribution.

     3.     As further consideration for the Units granted to you hereunder, you
must remain in the continuous employ of the Company or one or more of its
subsidiaries until December 31, 2004, the end of the Performance Period. Any
Units earned will be prorated in the event of your death, Retirement (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years of continuous service with the Company and its
subsidiaries) or Disability (defined as termination of employment while
receiving benefits under a long-term disability income plan maintained by the
Company or one of its subsidiaries) prior to completion of the Performance
Period. Any proration is based on the last day you worked. Nothing contained
herein shall restrict the right of the Company or any of its subsidiaries to
terminate your employment at any time, with or without cause.

     4.     You will forfeit the right to receive any distribution or payment
under this Grant if you enter into a relationship either as an employee,
consultant, agent or in any manner whatsoever with an entity that sells products
in competition with products sold by the Company and its subsidiaries within six
months after the earlier of (1) the date you receive your distribution of Units
earned or (2) the date you cease to be an employee of the Company or one of its
subsidiaries.

     5.     The number of Units earned will be paid as follows:



       (a) Each Unit earned will be valued at a dollar amount equal to the Fair
Market Value of the Common Stock (as defined below) on December 31, 2004, (the
“Unit Value”).



       (b) The Company will pay to you an amount equal to 50% of the Unit Value
multiplied by the total number of Units earned in cash and an amount equal to
50% of the total number of units earned in shares of the Common Stock of the
Company (the “Common Stock”) less such withholding and payroll taxes as the
Company shall determine to be necessary or appropriate (withholding and payroll
taxes to be deducted from the cash portion of the payment) in February of 2005;
provided, however, that notwithstanding the foregoing, you may elect, by
delivering a written notice of your election to the Company not later than

X-10.5-2



--------------------------------------------------------------------------------



 





  March 30, 2004, to defer all or a specified whole percentage of the aforesaid
Units earned until the Optional Deferral Date (as defined below), in which event
the amount you elect to defer (which shall be equal to the product of UE x PDE,
where UE equals the number of Units earned and PDE equals the percentage,
expressed as a decimal, of the Units earned you elect to defer) will be credited
in February of 2005 to an account maintained in the records of the Company (the
“Optional Deferred Amount”) and will be converted into Deferral Units. The
amount of such deferral will be reduced, if necessary, to pay such tax, payroll
and other withholding obligations as the Company shall determine to be necessary
or appropriate.



       (c) Notwithstanding the foregoing, the Compensation Committee of the
Board of Directors may, at its sole election, at any time and from time to time
require that the payment of the entire, or any portion of the, Unit Value of any
number of the Units earned shall be deferred until the Optional Deferral Date,
or such later date as it shall deem appropriate, in order for the Company to
conform to the requirements of Section 162(m) of the Internal Revenue Code (the
“Required Deferral Amount”). Any Required Deferral Amount so deferred will be
credited to an account maintained in the records of the Company and will be
converted into Deferral Units, the number of which shall be determined by
dividing each amount so deferred by the Fair Market Value of the Common Stock on
the date of such deferral.

     6.     As used herein, the term: (1) “Deferral Unit” means an equivalent to
a hypothetical share of the Common Stock; (2) “Fair Market Value of the Common
Stock” means, in respect of any date on or as of which a determination thereof
is being or to be made, the average of the high and low per share sale prices of
the Common Stock on the New York Stock Exchange Composite Transactions Tape on
such date or, if the Common Stock was not traded on such date, the next
preceding day on which the Common Stock was traded on the New York Stock
Exchange; (3) “Dividend Equivalent” means, with respect to each dividend payment
date for the Common Stock, an amount equal to the cash dividend per share of
Common Stock which is payable on such dividend payment date; (4) “Optional
Deferral Date” means the first business day of the twelfth month following the
month during which you cease to be employed by the Company, or one of its
subsidiary companies, for any reason (whether Retirement, Disability, death,
voluntary termination or otherwise; (5) “Optional Deferral Unit” means each
Deferral Unit resulting from any Optional Deferred Amount, including Dividend
Equivalents credited in respect thereof; and (6) “Required Deferral Unit” means
each Deferral Unit resulting from any Required Deferred Amount, including
Dividend Equivalents credited in respect thereof. All computations relating to
Deferral Units, fractions of shares of Common Stock and Dividend Equivalents
will be rounded, if necessary, to the fourth decimal place.

     7.     Each Deferral Unit will be credited with one Dividend Equivalent on
each date on which cash dividends are paid on shares of the Common Stock (and
each fraction of a Deferral Unit shall be credited with a like fraction of a
Dividend Equivalent). Dividend Equivalents (and fractions thereof, if any) will
be automatically translated into Deferral Units by dividing the dollar amount of
such Dividend Equivalents by the Fair Market Value of the Common Stock on the
date the relevant Dividend Equivalents are accrued to your account. The number
of Deferral Units (and any fractions thereof) resulting will be credited to your
account (in lieu of

X-10.5-3



--------------------------------------------------------------------------------



 



the dollar amount of such Dividend Equivalent) and shall continually be
denominated in Deferral Units until converted for payment as provided in this
Grant Agreement.

     8.     If you have duly elected to receive payment of all or a specified
percentage of your Deferral Units on the Optional Deferral Date (or if payment
of any of the Deferral Units has been deferred until the Optional Deferral Date
pursuant to the conversion thereof into Required Deferral Units), you may elect,
at the time and in the manner specified below, to receive such Deferral Units in
(1) a lump sum on the fifth business day following the Optional Deferral Date,
or (2) in a series of not less than five (5) or more than ten (10) annual
installments commencing on the fifth business day following the Optional
Deferral Date, or (3) a specified percentage of your Deferral Units on the fifth
business day following the Optional Deferral Date and the balance of your
Deferral Units in installments as specified in clause (2) of this sentence.

     9.     On the Optional Deferral Date (to the extent you have not elected to
receive payment in installments), the whole Deferral Units then in your account
(which have not been designated for payment in installments) will be converted
at your election (which election shall be made in writing on or before the last
day of the seventh month prior to the month during which the Optional Deferral
Date occurs), into (1) a like number of shares of the Common Stock, or (2) a
dollar amount determined by multiplying the number of whole Deferral Units
credited to your account by the Fair Market Value of the Common Stock on the
Optional Deferral Date, or (3) a combination of shares of the Common Stock and
cash in accordance with your election (which shall be expressed as a percentage
of the Deferral Units to be paid in shares of the Common Stock). In accordance
with your election, within five business days following the Optional Deferral
Date you will be paid (a) such number of shares of the Common Stock, (b) such
amount of cash, or (c) the elected combination of shares of Common Stock and
cash, the amounts of which shall be determined in accordance with the preceding
sentence. If you did not make an election as to the form of payment on or before
the required date, you will receive payment in shares of the Common Stock. Any
fraction of a Deferral Unit will be paid to you on the relevant date in cash,
the amount of which shall be calculated in the manner specified above.

     10.     If you desire to receive payment of your Deferral Units or a
portion thereof in annual installments, you may elect (by delivering to the
Company a written notice of your election, which shall specify the number of
annual installments, not later than December 31 of the calendar year which is
two calendar years prior to the year during which the Optional Deferral Date
occurs) to receive all, or a specified whole percentage of, the Deferral Units
in your account (which would otherwise be scheduled for distribution on the
Optional Deferral Date) in not less than five (5) or more than ten (10) annual
installments, payable commencing on the fifth business day following the
Optional Deferral Date and thereafter on the fifth business day following each
anniversary thereof until paid in full. You may also elect (in writing on or
before the last day of the seventh month prior to the month during which the
Optional Deferral Date occurs) to receive payment in shares of the Common Stock,
cash or any combination of Common Stock and cash (expressed as a percentage of
the Deferral Units to be paid in shares of the Common Stock. Each installment
shall be in an amount equal to the total number of Deferral Units credited to
your account on the Optional Deferral Date, or on the anniversary thereof which
is the fifth business day prior to the date such installment is due and payable,
as the case may be, divided by the number of annual installments remaining
(including the annual installment then being calculated for payment) to be paid.
In respect of each installment, the number of Deferral Units payable shall, in
accordance with your election, be converted into (1) a like number of

X-10.5-4



--------------------------------------------------------------------------------



 



shares of the Common Stock, (2) a dollar amount determined by multiplying the
number of whole Deferral Units credited to your account by the Fair Market Value
of the Common Stock on the relevant anniversary of the Optional Deferral Date
(or the Optional Deferral Date in the case of the first installment), or (3) the
elected combination of shares of the Common Stock and cash, the amounts of which
shall be determined in the manner specified above. Any fraction of Deferral Unit
will be paid to you on the relevant date in cash, the amount of which shall be
calculated in the manner specified above.

     11.     You will be required to satisfy all Federal, state and local tax
and payroll withholding obligations, and any other withholding obligations,
arising in respect of any distribution of shares of the Common Stock or cash to
you. To the extent there is sufficient cash available, such withholding
obligations will be deducted from your distribution. To the extent the amount of
cash to be distributed is not sufficient to satisfy all withholding obligations,
you may elect in writing on or before the last day of the seventh month prior to
the month during which the Optional Deferral Date occurs to pay such withholding
obligations as a condition of your receipt of any distribution of shares of the
Common Stock or to have the number of shares of the Common Stock reduced by the
number of shares equivalent to the required tax withholding obligation based on
the Fair Market Value of the Common Stock on the relevant anniversary of the
Optional Deferral Date if payment is in installments or on the Optional Deferral
Date in the case of the first installment or payment in the form of a lump sum.

     12.     In the event of your death at any time prior to the Optional
Deferral Date, your account balance will be paid in cash in a lump sum on the
fifth business day following the Optional Deferral Date. In the event of your
death at any time following the Optional Deferral Date and prior to the
distribution of your account, the entire balance of your account shall be paid
in cash on the anniversary of the Optional Deferral Date next following your
date of death.

     13.     In the event of any stock dividend, stock split, recapitalization,
merger, split-up, spin-off or other change affecting the Common Stock of the
Company, the Deferral Units in your account shall be adjusted in the same manner
and proportion as the change to the Common Stock.

     14.     Any notice to you under this Grant Agreement shall be sufficient if
in writing and if delivered to you or mailed by registered mail directed to you
at the address on record in the Executive Compensation Department. Any notice to
the Company under this Grant Agreement shall be sufficient in writing and if
delivered to the Executive Compensation Department of the Company in Akron,
Ohio, or mailed by registered mail directed to the Company for the attention of
the Executive Compensation Department at 1144 East Market Street, Akron, Ohio
44316-0001. Either you or the Company may, by written notice, change the
address.

X-10.5-5



--------------------------------------------------------------------------------



 



ANNEX A

PERFORMANCE MEASURE

The Performance Measure for 50% of the units granted is Total Shareholder Return
(TSR). Unit distributions may range from 0 to 150% of 50% of the units granted
based on the average annual TSR performance for the three-year performance
period relative to the selected peer companies (the “S&P Auto Parts & Equipment
Companies”). TSR will be calculated for each year of the performance period as
the stock price appreciation plus dividends divided by the stock price at the
beginning of the year. The stock price used for the calculation will be the
closing average for the ten business days prior to the beginning and the end of
each year of the performance period.

The Performance Measure for 50% of the units granted is Return on Invested
Capital (ROIC). Unit distributions may range from 0 to 150% of 50% of the units
granted based on the annual average ROIC performance for the three-year
performance period. ROIC will be calculated as the Company’s EBIT divided by its
Total Investment with Total Investment consisting of debt plus equity.

Payout Schedule

Return on Invested Capital (50%)

            ROIC   Payout

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

13.6
%     150 %
12.6
%     135 %
11.6
%     120 %
10.6
%     100 %
9.6
%     90 %
8.6
%     80 %
7.6
%     70 %
<7.6
%     0 %

Total Shareholder Return (50%)

          Achievement   Payout

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

75th Percentile or Greater
    150 %
60th Percentile or Greater
    120 %
50th Percentile or Greater
    100 %
40th Percentile or Greater
    80 %
30th Percentile or Greater
    60 %
Less Than 30th Percentile
    0 %

X-10.5-6